Title: To George Washington from Major General Philip Schuyler, 4–5 February 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany [N.Y.] Feby 4[-5]th 1777.

I was last Evening honored with Your Excellency’s Favor of the 27th Ult: Covering the Letter & Resolutions of Congress and the Letter for Doctor Stringer which I have delivered.
Altho’ I make not the least Doubt, but that General Carlton is constantly and very well informed of the Condition we are in at Tyonderoga, by the many disaffected Persons that reside in the Vicinity of that Fortress, and who can keep up a Correspondence without the least Probability of Detection, Yet if Captn Gamble should be permitted to go into Canada immediately, he might urge General Carlton to attempt a Coup de Main, If he should Even be Obliged to march thro’ the Woods, in such Parts where Lake Champlain is not yet frozen over, I would therefore wish to detain him here, Untill we have Good Garrisons at Tyonderoga, Fort George &ca.
I am in Great Hopes that Your Excellencys Appointment of a Clothier General will be attended with the best of Consequences.
I sincerely wish that this Department may be sufficiently supplied with Ordinance & Ordinance stores, but I confess that I see very little Prospect of It, at present.
An Account prevails here, that Your Excellency has again defeated the Enemy near Brunswick, We anxiously wait for a Confirmation, & the more so, as It will soon reach Canada & may deter General Carlton from paying Us a Visit.
I shall be much Obliged if You will be so Good as to order the Arrangement of the Army to be sent me, I do not know what General

Officers are now on the Establishment, Nor the Rank Which any Regiment holds in the Army.
Feby 5th I have just now received a Letter from Colo. Wayne, Extract Whereof & Copy of a Return It inclosed, I do Myself the Honor to transmit you, By the Return Your Excellency will observe, that when Irvine’s & Daytons come away only five hundred and Eighty four Rank & File will be left at Tyonderoga.
Lieut. Colo: Browne who is the Bearer of this has asked my Permission to wait of Your Excellency, his Conduct was impeached before Congress and they ordered an Enquiry to be made Which, as the Witnesses were at Tionderoga I desired General Gates to do; General Arnold was then with the Fleet & I believe that was the Reason that Nothing was done, he is very Anxious for the Enquiry & proposes to request Your Excellency, that some mode may be adopted to bring It on. I am Dear Sir with the most unfeigned Esteem Your Excellency’s Most Obedient Humble servt

Ph: Schuyler

